DETAILED ACTION
Claims 1-11 and 13-23 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 and 13-23 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A method of processing speech transcription in a speech processing system, the method comprising:
receiving a first transcription of a first utterance;
at a control circuitry, in response to receiving an indication of an erroneous transcribed word in the first transcription, automatically activating an audio receiver for receiving a second utterance; and
in response to receiving the second utterance, at an output circuit, transmitting an audio file of the second utterance and an indication of a location of the erroneous transcribed word within the first transcription to a speech recognition system for a second transcription of the second utterance, wherein the erroneous transcribed word in the first transcription is replaced with a transcribed word from the second transcription.
Closest Prior Art
The reference of Liu et al (US 2020/0265829 A1) provides teaching for generating synthesised voice to replace an originally included voice [0017].
Cherepanov et al (U.S. 10,579,730 B1) receiving voice input that replaces a misrecognised term in a transcript, such that after the voice input has been received, an updated transcription is generated (Abstract, Claim 1).
Bladon et al (U.S. 8,447,285 B1) provides teaching for automatically requesting that a caller repeat a portion of voice communication that was erroneously transcribed up until the caller indicates that the presented transcription is correct (Col 22 line58 – Col 23 line 4).
Garland et al (US 2012/0278071 A1) provides teaching for a transcriptionist visiting portions of a transcription that were indicated as containing errors in order to correct them [0062].
Romriell et al (US 2013/0158995 A1) provides teaching for identifying an error within a portion of a text transcription, and then transmitting a block of text as a correction for the error (Claim 9).
LEWIS (US 2021/0074277 A1) provides teaching for receiving a text input from a user indicating a revision to a likely erroneous transcript, and then revising the transcription of the voice input based on the text input [0003].
Roe (US 2013/0066630 A1) jumping to positions in order to find and correct transcription errors [0030].
Stewart et al (US 2013/0346076 A1) performing transcription error detection and transcription error correction [0055].
The prior art of record taken alone or in combination however fail to teach, inter alia, a method for processing speech transcription in a speech processing system involving the transmission of a location of an erroneously transcribed word within a first transcription from an output circuit to a speech recognition system, in response to receiving a second utterance.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6, 7, 8, 9, 10 and 11 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 13, the prior art of record taken alone or in
combination fail to teach, inter alia, a system of processing speech transcription involving the transmission of a location of an erroneously transcribed word within a first transcription from an output circuit to a speech recognition system, in response to receiving a second utterance.
Claim 13 is hereby allowed over the prior art of record.
Dependent claims 14, 15, 16, 17, 18, 19, 20, 21, 22 and 23 depend on claim 13 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657